Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claim 1:

    PNG
    media_image1.png
    41
    650
    media_image1.png
    Greyscale

	The examiner considers the applicants’ position, but upon further search and consideration, these remarks are now moot based on amended claim 1 and is hereby rejected under new grounds of rejection as posted in the office action below.
Allowable Subject Matter
Claims 21-23 are allowed over the prior arts of record.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellbrock (US 2011/0110662) in view of Lu et al. (US 2008/0292314) in further view of Pohlman et al. (US 2012/0288273).
Regarding claim 1, Wellbrock teaches an apparatus (in Fig. 2) comprising: a plurality of first optical data transceivers (Fig. 2, plurality of first optical data transceivers 115), each of the first optical data transceivers 5being connected to transmit and receive data-modulated light (paragraph [0039], transmit and receive); an optical monitor (Fig. 2, optical monitor 203) that can perform different tests (paragraph [0042], the optical monitor comprises various components that can perform various tests) and an optical cross-connect (Fig. 2, cross-connect 125) configured to connect each of the first optical data transceivers to a corresponding optical fiber (paragraph [0040], lines 1-7); and wherein the optical monitor is optically connected to the optical cross-connect (Fig. 2, monitor 205 coupled to cross-connect 125) and the optical cross-connect is switchable to optically connect the optical monitor to selected individual ones of the optical fibers such that the optical monitor can transmit light to and receive light from the selected individual ones of the optical fibers (paragraph [0052], lines 10-13, a command signal to the fiber switch 125 instructs the switch to connect a test signal of the test device 203 to a test port that is associated with the splitter of the customer) wherein the optical monitor can be selected to perform different tests on the individual ones of the optical fibers (paragraph [0042], lines 14-16, performing different on the network using the test device 203).

Lu teaches an optical monitor (Fig. 4, optical monitor 340) that comprises a second optical data transceiver (Fig. 4, second data transceiver 340b+340d) configured to transmit and receive light from individual fibers (paragraph [0024], lines 1-4, The central processor 340a controls the laser light source 340b to transmit an optical signal…carrying a predetermined instruction…and lines 12-14, receiving the optical signal from the response device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical monitor taught by Wellbrock and incorporate the structure and functionality of the second optical data transceiver in the optical monitor taught by Lu in order to perform the test on the selected individual fiber to provide an improved optical link monitoring method to locate the fault position immediately to shorten the recovering time (Lu: paragraph [0006]).
Although Wellbrock teaches in Fig. 3 and paragraph 48 different external means of powering some components in the hub (Fig. 3, using battery 307 or power source 303 to power communication device 305) and that the test device 203 can be selectively coupled to individual fibers and Lu teaches that the optical monitor comprises a second optical data transceiver, Wellbrock in view of Lu doesn’t teach that the optical monitor comprises a laser configured to generate continuous-wave light. 
Pohlman teaches an optical monitor (Fig. 2, optical monitor 250+255) that comprises a laser configured to generate continuous-wave light (Fig. 2, optical power Tx 250; paragraph [0032], lines 1-4, 250 may launch a cw output signal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical monitor taught by Wellbrock in view of Lu and further incorporate the laser generating cw light as taught by Pohlman since the laser light helps power certain components of a hub without the need for extra external power components to power the certain components thereby improving the cost efficiency of the system (Pohlman: paragraph [0028]). 
Regarding claim 2, Wellbrock in view of Lu in further view of Pohlman teaches the apparatus of claim 1, wherein Wellbrock teaches that the optical monitor transmits and receives signals through the optical cross-connect and Lu teaches data-modulated light transmitted by the second optical data transceiver has a first wavelength (Fig. 4, first wavelength 850nm); and wherein the second optical data transceiver  is further configured to receive, data-modulated light having a second wavelength that is different from the first wavelength (Fig. 4, second wavelength 780nm).  
Regarding claim 4, Wellbrock in view of Lu in further view of Pohlman teaches the apparatus of claim 2, wherein the continuous-wave light has a third wavelength different from the first and second wavelengths (Pohlman: paragraph [0032], 1625nm wavelength for cw light).
Regarding claim 15, Wellbrock in view of Lu in further view of Pohlman teaches the apparatus of claim 1, wherein Wellbrock teaches the optical cross-connect comprises a wavelength- selective switch (paragraph [0040], In one exemplary embodiment, the fiber switch 125 can include an optical switch enabling signals in optical fibers to be selectively switched from one fiber to another).
Regarding claim 26, Wellbrock in view of Lu in further view of Pohlman teaches the apparatus of claim 1, wherein Pohlman teaches the laser outputs the continuous wave light in Fig. Fig. 2 and Wellbrock teaches the optical cross-connect is switchable to optically connect the optical test device to differently selected individual ones of the optical fibers such that the optical test device can transmit the test signal to the differently selected individual ones of the optical fibers (paragraph [0052], lines 10-13, a command signal to the fiber switch 125 instructs the switch to connect a test signal of the test device 203 to a test port that is associated with the splitter of the customer).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellbrock (US 2011/0110662) in view of Lu et al. (US 2008/0292314), Pohlman et al. (US 2012/0288273) in view of Zuhdi (US 2007/0154215).
Regarding claim 3, Wellbrock in view of Lu in further view of Pohlman teaches the apparatus of claim 2, wherein Wellbrcok teaches the first optical data transceivers are configured to transmit and receive the data- modulated light using a plurality of wavelength channels (paragraph [0039]).
Although Lu teaches in paragraph 22 that the first and second wavelength “may be an optical signal of any wavelength other than those used in normal communication”, Wellbrock in view of Lu in further view of Pohlman doesn’t explicitly teach and wherein the first and second wavelengths are out-of-band with respect to the wavelength channels.  
Zuhdi teaches first and second wavelengths for maintenance are out-of-band to the wavelength channels (paragraph [0044], the optical transmitter 214 may transmit non-communication signals such as out-of-band optical signals in both the upstream/downstream directions…In some embodiments, the maintenance mode optical signal (out-of-band) may be transmitted at the same time as the communications signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wavelengths for monitoring as taught by Wellbrock in view of Lu in further view of Pohlman and incorporate out-of-band wavelengths for monitoring as taught by Zuhdi as this will allow the system to perform communications as well as maintenance without interference between the wavelengths (Zuhdi: paragraph [0044]).
Claims 5-7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellbrock (US 2011/0110662) in view of Lu et al. (US 2008/0292314), Pohlman et al. (US 2012/0288273) in further view of Nakagawa et al. (US 2017/0155981).
30Regarding claim 5, Wellbrock in view of Lu in further view of Pohlman teaches the apparatus of claim 1 wherein Wellbrock teaches further comprising a plurality of passive optical networks including a respective optical splitter (paragraph [0037], one or more central office…and one or more splitter hubs i.e. each respective central office will service each respective splitter hub). Pohlman teaches a PON (Fig. 2, PON 200; paragraph [0015], lines 1-2, Fig. 2 illustrates a system 200 according to one embodiment, e.g. a PON…), comprising an intelligent optical splitter (Fig. 2, intelligent optical splitter 220; paragraph [0017], lines 1-2, the system 200 also includes an intelligent splitter 220 located between the OLT 205 and the ONUs 210) configured to monitor at least some of the data-modulated light in said one of the passive optical networks (paragraph [0039], step 510, the tap 286a, is located to divert a portion of a first optical signal directed to a first port, e.g. port 285a…; paragraph [0040], step 520, a controller 295, is configured to monitor the diverted optical signal) directed to a corresponding one of the optical fibers (paragraph [0041], in step 540…the optical coupler is configured to couple the first and third optical signals to a same optical path e.g. the optical path 225).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the splitter of each PON taught by Wellbrock and to incorporate the intelligent splitter and its functionality as taught by Pohlman since it will help to remotely identify an optical splitter port in a PON to which an ONU is connected and is a method that reduce the cost of identifying the ports relative to conventional methods (Pohlman: paragraph [0012]).
Wellbrock doesn’t explicitly show in Fig. 2 that there are multiple PONs with each comprising its respective optical splitter.
Nakagawa teaches a plurality of passive optical networks (Fig. 10, plurality of passive optical networks comprising PON group A and PON group B; paragraph [0070], lines 1-3, in Fig. 10, base stations are grouped for each wavelength selective switch…; paragraph [0030], lines 7-8, the host station, the plurality of base stations and the optical splitter configure a PON), each one of the passive optical networks including a respective optical splitter (Fig. 10, each PON group A, PON group B comprises a respective splitter 3a and 3b; paragraph [0070], lines 1-3, base stations are grouped for each wavelength selective switch (or for each optical splitter)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus taught by Wellbrock in view of Lu in further view of Pohlman and incorporate the structure and functionality of the topology of the apparatus taught by Nakagawa as it will allow the PONs in the apparatus to perform a coordinated multipoint transmission wherein a plurality of adjacent base stations in a group can transmit a signal to a terminal in a coordinated manner, thereby improving the quality and/or the efficiency of the communication (Nakagawa: paragraph [0009]).
Regarding claim 6, Wellbrock in view of Lu, Pohlman in further view of Nakagawa teaches the apparatus of claim 5, wherein the combination of Wellbrock in view of Lu, Pohlman in further view of Nakagawa teaches wherein each respective intelligent optical splitter is configured to optically communicate with the second optical data transceiver (Pohlman teaches in Fig. 2 that the intelligent splitter 220 is for a PON 200 and communicates with monitor 255: paragraph [0017], the system 200 also includes an intelligent splitter 220 located between the OLT 205 and the ONUs 210. Nakagawa teaches a respective optical splitter 3 for each PON group that communicates with the same OLT: paragraph [0070], lines 1-3, base stations are grouped for each wavelength selective switch (or for each optical splitter) and Wellbrock in view of Lu teaches that the second optical data transceiver is switchably optically connected to specific fibers communicating with the hub. Thus, the combination of the teachings of the references Wellbrock in view of Lu, Pohlman in further view of Nakagawa teaches wherein each respective intelligent optical splitter is configured to optically communicate with the optical monitor).  
5Regarding claim 7, Wellbrock in view of Lu, Pohlman in further view of Nakagawa teaches the apparatus of claim 5, wherein Pohlman teaches an intelligent optical splitter (Fig. 2, intelligent optical splitter 220; paragraph [0017], lines 1-2, the system 200 also includes an intelligent splitter 220 located between the OLT 205 and the ONUs 210) is configured to be powered using some of the continuous wave light (Fig. 2, optical monitor comprises 250 and 255; paragraph [0019], lines 10-11, 260 directs lambda3 light from the optical power source 250 to an optical power converter 275; paragraph [0028], lines 2-8, the optical power converter 275 produces a voltage at its output in response to the received lamda3 light…the power conditioner 297 may also power the optical transmitter 280 and other components in the ISM… ).  
15Regarding claim 9, Wellbrock in view of Lu, Pohlman in further view of Nakagawa teaches the apparatus of claim 5, wherein the combination of Wellbrock in view of Lu, Pohlman in further view of Nakagawa teaches the second optical data transceiver is configured to communicate with the respective intelligent optical splitters of two or more of the passive optical networks (Pohlman teaches in Fig. 2 that the intelligent splitter 220 is for a PON 200 and communicates with monitor 255: paragraph [0017], the system 200 also includes an intelligent splitter 220 located between the OLT 205 and the ONUs 210. Nakagawa teaches a respective optical splitter 3 for each PON group that communicates with the same OLT: paragraph [0070], lines 1-3, base stations are grouped for each wavelength selective switch (or for each optical splitter) and Wellbrock in view of Lu teaches that the second optical data transceiver is switchably optically connected to specific fibers communicating with the hub. Thus, the combination of the teachings of the references Wellbrock in view of Lu, Pohlman in further view of Nakagawa teaches that the optical monitor is configured to communicate with the respective intelligent optical splitters of two or more of the passive optical networks).  
Regarding claim 10, Wellbrock in view of Lu, Pohlman in further view of Nakagawa teaches the apparatus of claim 5, wherein the combination of Wellbrock in view of Lu, Pohlman in further view of Nakagawa teaches that each of the plurality of passive optical networks further includes a respective plurality of optical network units connected to communicate 20with a respective one of the first optical transceivers by way of the respective intelligent optical splitter (Pohlman teaches in Fig. 2 that the intelligent splitter 220 is for a PON 200 and communicates with monitor 255: paragraph [0017], the system 200 also includes an intelligent splitter 220 located between the OLT 205 and the ONUs 210; Nakagawa teaches a respective optical splitter 3 for each PON group A and group B, and Nakagawa also teaches each of the groups comprise a plurality of ONUs that communicate with a respective one of the first optical transceivers 13 in Fig. 2: paragraph [0070], lines 10-14, for example, when a coordinated multipoint transmission is performed in group A, the wavelength selective switch 16a, and baseband units 11 and transceivers 13 that are connected to the wavelength selective switch 16a are used of a coordinated multipoint transmission. Thus, the combination of the teachings of the references Wellbrock in view of Lu, Pohlman in further view of Nakagawa teaches that each of the plurality of passive optical networks further includes a respective plurality of optical network units connected to communicate 20with a respective one of the first optical transceivers by way of the respective intelligent optical splitter).  
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wellbrock (US 2011/0110662) in view of Lu et al. (US 2008/0292314), Pohlman et al. (US 2012/0288273) in further view of Wellbrock7067 (US 2007/0077067).
Regarding claim 25, Wellbrock in view of Lu in further view of Pohlman teaches the apparatus of claim 1, wherein Wellbrock teaches that the optical-cross connect is switchable to connect the optical monitor to selected individual ones of the optical fibers (paragraph [0040]) and also teaches that the test device 203 comprises different components that can perform various functions (paragraph [0042], lines 14-16, performing different on the network using the test device 203). 
Although Wellbrock teaches that different components of the test device can perform different functions and that the optical-cross connect is switchable to connect the optical monitor to selected individual one of the optical fibers, Wellbrock in view of Lu in further view of Pohlman doesn’t explicitly show that the switch is switchable such that the components of the test device are not optically connected to a same optical fiber at a same time.
Wellbrock7067 teaches that a switch (Fig. 5B, switch 310-2) is switchable such that the components of a test device (Fig. 5B/5C, test device comprising 310-3 and 360) are not optical connected to a same optical fiber at a same time (Fig. 5B and Fig. 5C, components 306 coupled to switch 310-2 via switch 310-3; paragraph [0038], lines 11-14, device 120 may send a signal may further send a signal to 310-3 instructing it to connect fiber 2 to a particular test device 360…; paragraph [0039], lines 5-12, to connect other test devices 360 to check…in this situation, device 120 may send a signal to 310-3 to disconnect fiber 2 from the first test device 360 and connect it to a second test device 360…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the test device and its functionality in relation to the optical cross-connect as taught by Wellbrock in view of Lu in further view of Pohlman and incorporate the teachings of Wellbrock7067 in order to be able to perform different tests under the control of a remotely located management device thereby reducing the man power required by conventional test and repair techniques (Wellbrock7067: paragraph [0040], lines 13-16).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

    PNG
    media_image2.png
    234
    632
    media_image2.png
    Greyscale

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/            Supervisory Patent Examiner of Art Unit 2637